 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralTeamsters,Chauffeurs,SalesdriversandHelpers'UnionLocalNo.179, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandWalterSally d/b/a Walter and Sons andCrown Trygg,Inc.,Party to the Contract and Mid-AmericaRegional Bargaining Association,Party to theContract and General Teamsters,Chauffeurs,Salesdrivers and Helpers'Union LocalNo. 301,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Partyto the Contract and General Teamsters,Chauffeurs,Salesdrivers andHelpers'UnionLocalNo.330, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Party to the Contract andGeneral Teamsters,Chauffeurs,Salesdrivers andHelpers'UnionLocalNo. 423,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen,and Helpers of America,Party to theContractand General Teamsters, Chauffeurs,Salesdrivers and Helpers'Union LocalNo. 673,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen,and Helpers of America,Partyto the Contract and Truck Drivers, OilDrivers,Filling Station and PlatformWorkers'Union Local No.705, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, Party to the Contractand Excavating, Grading,Asphalt,Private Scav-engers and Automobile Salesroom and GarageAttendants' Union Local No. 731,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Party to theContract and BuildingMaterial, Lumber, BoxShaving,Roofing and Insulating Chauffeurs,Teamsters,Warehousemen and Helpers' UnionLocalNo.786, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers ofAmerica, Party to the Contract.Case 13-CE-7920 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 9 July 1985 Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed a brief inanswer to the Respondent's exceptions and in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GeneralTeamsters,Chauffeurs, Salesdrivers and Helpers'Union Local No. 179, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Joliet, Illinois, its officers, agents, andrepresentatives, shall take the action set forth in theOrder.iWe agree with the judge that the Respondent violated Sec 8(e) ofthe Act by entering into and maintaining in effect the self-help provisionof sec. 3 3 of its contract, which authorized it to strike in support of themechanism by which it enforced the subcontracting clause (sec 3.1) ofthat agreement In doing so, we find the judge's construction of the rele-vant sections of the contract to be reasonable and persuasive.In thisregard, we also note that, although the Respondent wasgivenfull oppor-tunity to do so, it chose not to present any evidence in support of itsclaim that, contrary to the judge's interpretation, the "right to strike" lan-guage was not in fact applicable to the subcontracting clause.Alan M. Kaplan, Esq.,andRobert C. Bell, Jr., Esq.,forthe General CounselRoger N. Gold, Esq.,of Chicago, Illinois, for RespondentLocal No. 179.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thecharge in this case was filed on 15 August 1983 byWalter Sally d/b/a Walter and Sons (Walter). The com-plaint was issued on 23 September 1983, and amended on31October 1983. So far as material at this point in theproceedings, and the complaint alleges that RespondentGeneral Teamsters, Chauffeurs, Salesdrivers and Helpers'Union Local No. 179, International Brotherhood ofTeamsters,Chauffeurs,Warehousmen and Helpers ofAmerica (Local 179) violated Section 8(e) of the Nation-alLabor Relations Act (the Act) by entering into andmaintaining in effect an agreement with the Mid-Amer-ica Regional Bargaining Association (MARBA). iOn 20 January 1984 the General Counsel, Walter, andLocal 179 jointly filed a motion to transfer proceedingsto the Board in which they agreed that a stipulation offacts entered into by the parties about 23 November1983, together with the formal papers, constituted theentire record in the case and that no oral testimony wasnecessary or desired by the parties. The parties alsoagreed to waive a hearing before an administrative lawjudge, the making of findings of fact and conclusions oflaw, and the issuance of an administrative law judge's de-cision in a desire to submit the case directly to the Boardfor findings of fact, conclusions of law, and an Order.iOther allegations in the complaint were the subject of a November1983 settlement agreement between the General Counsel and Local 179,into which Walter declined to enter277 NLRB No. 74 TEAMSTERSLOCAL 179 (WALTER & SONS)The 20 January 1984 motion included a motion request-ing the Board to grant leave to the following parties tothe collective-bargaining agreement at issue herein to in-tervene in this proceeding:MARBA;Crown Trygg, Inc.(Crown);Teamsters and Helpers Lake and McHenryCounties IllinoisUnion Local No. 301,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America(Local 301); General Teamsters,Chauffeurs, Salesdrivers and Helpers'Union Local No.330, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America (Local 330);Teamsters,Chauffeurs,Salescrivers and Helpers' UnionLocal No. 423,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,andHelpers of America(Local 423);Truck Drivers, Oil Drivers, Filling Stationand Platform Workers' Union Local No. 705, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehou-semen and Helpers of America(Local 705); and Excavat-ing,Grading,Asphalt,Private Scavengers and Automo-bile Salesroom and Garage Attendants Union Local No.731, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Local 731). The20 January 1984 motion further included a request that ifthe Board granted the motion to transfer the proceed-ings, a date be set for the filing of briefs.On 3 April 1984the Board granted the motion to transfer, gave leave tointervene to those parties to the collective-bargainingagreement whose intervention had been requested in themotion,and set a datefor the filingof briefs.About 8May 1984 briefs to the Board were filed by the GeneralCounsel and by Respondent.On 4 February 1985 the Board issued an Order whichreads in part:Upon further consideration of the matter in lightof the parties'briefs, the Board is now of the opin-ion that the parties'stipulation of facts was improvi-dently accepted,as the briefs raise issues of fact andlaw which can best be resolved at a hearing beforean administrative law judge.IT IS ORDERED that the Board's Order of 3 April1984 is revoked to the extent that it grants the par-ties'motion to transfer the proceedings to the boardfor decision and the parties' Stipulation of Facts isrejected.IT IS FURTHER ORDERED that this matter is re-manded to the Regional Director for Region 13 forthe purpose of arranging a hearing before an admin-istrative law judge and that the Regional Director isauthorized to issue notice thereof.The Board specifically stated,however, that it was notrevoking its grant of the parties' motion to allow certainparties to the contract leave to intervene.'Thereafter,on 20 February 1985, the Acting RegionalDirector for Region 13 issued an order scheduling thehearing,for 29 May 1985. On 14 May 1985 I was dulydesignated as the administrative law judge in that case.On various dates between 24 and 29 May 1985,a stipula-tionwas executed by the General Counsel, Walter, andrespective counsel for Respondent Local 179, Crown,MARBA, and Locals 301, 330, 423, 705, and 731. This603stipulation stated, inter alia, that none of such parties de-sired to present additional evidence,that such partieswaived a hearing before an administrative law judge, andthat they agreed that the matter could be submitted to anadministrative law judge for findings of fact and conclu-sions of law.Further,the stipulation requested the ad-ministrative law judge to set a time for the filing ofbriefs.By order dated 4 June 1985,I specifically statedthat in writing my decision,I intended to consider thebriefs filed in1984 byRespondentand by theGeneralCounsel.An excellent brieffiled bythe General Counselwas the only brief filed pursuant to this order.Respond-ent's counsel has advised me that he relies onthe brief hesubmitted to the Board in 1984.On the entire record,and after due consideration ofthe brief filed by Respondent and the briefsfiled by theGeneral Counsel, I make the followingFINDINGS OF FACTI.JURISDICTIONMARBAis an organization which is composed of em-ployers engaged in various construction-related indus-tries, andwhichexists for the purpose,inter alia,of rep-resenting its employer-members in negotiating and ad-ministeringcollective-bargaining agreementswith vari-ous labor organizations,including RespondentLocal 179.At all times material herein,Crown hasbeen an employ-er-memberof the Association. Crown is anIllinois cor-porationwith an officeand place of business in Joliet, Il-linois.Crown is engaged in the business of a general con-tractor in road constructionprojectsand as a manufac-turer ofasphalt surfacing materials.Walteris a sole pro-prietorship with an office and place of businessin Joliet,Illinois,where at all times material herein it has engagedin the transportationof constructionmaterials.Duringthe calendar year preceding the issuanceof the com-plaint, a representativeperiod, and in the course of Wal-ter's business operationswithinIllinois,Walter derivedgross revenues in excessof $50,000 forthe transportationof freightand commodities in interstate commerce pursu-ant to arrangementswith and as agent for variouscommon carriers,includingCrown, each of which oper-ates between and amongvariousStatesof the UnitedStates.By virtue of such operations,Walter functions asan essential link in the transportationof freight and com-modities in interstate commerce.RespondentLocal 179 isa labor organization withinthe meaningof the Act.Local 179 admits,and Ifind, thatWalter and Crownare employers engaged in commercewithin themeaningof the Act. Further, I findthat assertionof jurisdictionover this proceeding will effectuate the policies of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Allegedly Unlawful Contract ClausesAt all timesmaterialherein,Crownhasbeen amember ofthe Chicago Outer Belt Contractors Associa-tion (COBCA),an associationof construction employers, 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDone of whose functions is to negotiate collective-bargain-ing agreements for its members. Pursuant to Crown'smembership in COBCA, Crown had delegated toCOBCA the authority to negotiate collective-bargainingagreements of Crown's behalf with building tradesunions, including Respondent Local 179. At all times ma-terial herein, COBCA has in turn delegated to MARBAthe authority to negotiate collective-bargaining agree-ments with construction trades unions, including Re-spondent Local 179.At all times material herein, Respondent Local 179 hasbeen a member of Joint Council 25 (the Joint Council),with geographic jurisdiction over certain work per-formed in Will County,Illinois.Locals 301, 330, 423,673, and 705 are also affiliated with the Joint Council.About 29 June 1983, MARBA, for and on behalf of itselfanditsmember employer associations-includingCOBCA and its employer members (including Crown)-and Locals 179, 301, 330, 423, 673, and 705 entered into,and have since maintained, a collective-bargaining agree-ment effective as of 1 June 1983 and to expire no earlierthan 31 May1986.2For the purposes of the stipulationonly, the parties have agreed to the identity of the em-ployers of the employees in the contract unit, and thatthe unit as so defined is appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act. Subsequent to 1 June 1983, various other em-ployers have signed the agreement and, as a result, havebeen parties thereto within the meaning of its terms.The collective-bargaining agreement includes clausescovering conventional aspects of wages, hours, andworking conditions. In addition, the agreement calls fora union shop, a nonexclusive hiring hall, a time frame forstarting hours, union business representatives' rights tovisit the job "to enforce the provisions of this agree-ment," and union representatives' right to have access to"the Employer's establishment" for the purpose of ad-justing disputes, investigatingworking conditions, col-lecting dues, and ascertaining compliance with the agree-ment, including inspection of employer records whichrelate to grievances regarding wages, health and welfare,or pension contributions. Further, the contract containsgrievance and arbitration provisions, of which the firstsentence states, "All disputes or grievances arising out ofwork and operations under this Agreement shall be set-tled and resolved as provided in this Article except asotherwise herein provided." Contractual provisions forthe arbitration procedure, which can be invoked "at theoption of the moving party," include, "The arbitratorshall have no authority to add to, detract from, or in anyway alter the provisions of this Agreement."In addition, the contract contains the following provi-sions:2Par 4 of the 1983 stipulation states, in effect, that Locals 731 and 786are also parties to the agreementMoreover,both are named in the cap-tion as parties to the contract and, as previously noted, the motion forleave to interveneincluded Local 731. However, Locals 731 and 786 arenot named in the copy of the agreement appended to the 1984 stipulation,which further provides, with exceptions not material here, "In the eventthat there is or appears to be a conflict with the description of a docu-ment or its contents as set forth in this Stipulation with the documentitself, the documents attached to this Stipulation speak for themselves andare controlling as to both description and contents."Article 3.Subcontracting3.1The Employer agrees that it will not contractor subcontract work covered by this Agreement tobe done at the construction site to any person, firmor corporation not a party to this Agreement.3.2Any Employer who sublets to or who hiresany other Employer to perform any work or serv-ices including the spreading on the construction siteor the road bed of any stabilized base material to beused for subsurface . . . or the stockpiling of suchmaterials,shall neither sublet nor hire any such Em-ployers unless the employees of such Employers arepaid an amount equal to the wages and fringe bene-fitsbeing paid to employees working under thisAgreement.3.3 In the event a contractor, sub-contractor, orowner-driver or driver fails to comply with the pro-visions of this Article, he shall be considered indirect violation of this Agreement. The Contractor,Subcontractor, or owner-driver or drivers, shallwithin seventy-two (72) hours afterreceivingnotice, excluding Sundays and Holidays, investigateand meet with the Union to adjust or comply withthe requirement. If an Agreementor settlement isnot reached, it shall be submitted to the Grievanceand Arbitration procedure of Article VI, provided,however, that if the Contractor, Subcontractor,and/or owner-driver or drivers refuses to meet for apre job conference on subcontracting, he shall for-feit all of his rights to the grievance procedure. Ifthe Contractor, Subcontractor, or owner-driver ordrivers refuses to meet for the pre-job conference,the Union shall have the right to strike, the provi-sion of the no strike clause notwithstanding.The complaint alleges that Local 179 violated Section8(e) by entering into and maintaining in effect the fore-going sections 3.1 and 3.3 of the agreement.The agreement contains the following additional pro-visions:Article 4.Pre-Job Conference4.1Before commencing any job, an Employershallmeet with the Union for a pre-job conferencefor the purpose of advising the Union of the Em-ployer's requirements as to the number of employ-ees, the probable starting date, duration of the job,working schedules and other matters affecting em-ployees. This shall not apply to an Employer per-manently domiciled within the area of the LocalUnion's jurisdiction.All contractors, including alllocal contractors, shall provide a list of subcontrac-tors and owner-driver or drivers to the Local Unionthree (3) days prior to commencement of work. TEAMSTERSLOCAL179 (WALTER&SONS)605Article 5.No Strikes or Lockouts5.1 In view of the fact thatpartieshave providedfor an orderly procedure for settling differences ofopinionsand disputes, the Union agrees that for theduration of this Agreement, there shall be no strikesexcept as otherwise herein provided and the Com-panyagreesthatduringthe life of this Agreementthere shall be no lockouts. The provisions of thisArticle shall not apply to any Company that refusesto follow the proceduresoutlined inArticle 6 [thegrievance-arbitration provisions].Article 22.Protection of Rights22.1 It shall not be a violation of this Agreement,anditshall not be cause for discharge or discipli-nary action in the event an employee refuses toenter upon any property involved in a lawful pri-mary labor dispute, or refuses to go through orwork behind any lawful primary picket line, includ-ing the lawful primary picket line of Unions partyto this Agreement, and including lawful primarypicket lines at the Employer's places of business. Inthe application of this Article it is immaterial if thelabor dispute or picketing is primary.22.2 This Article in its entirety is excluded fromthe application of the grievance procedure of thisagreement.B. AnalysisandConclusionsThe General Counsel and Respondent Local 179 ap-pearsto agree that laying to one side the construction in-dustry proviso to Section 8(e), section 3.1 of the bargain-ing agreementconstitutes a clause forbidden by Section8(e).Further, theGeneralCounsel and RespondentLocal 179 appear to agree that because Crown is partlyengaged inthe construction industry and section 3.1 ap-plies by its terms only to work "to be done at the con-struction site," Local 179 is entitled to take advantage ofany protection afforded by the construction industry pro-viso to Section 8(e). See generallyWoelke & RomeroFraming v. NLRB,456 U.S. 645 (1982). In addition, theGeneral Counsel and Respondent Local 179 agree thatunder existing caselaw, clauses which purport to author-ize aunion to employ economic action to enforce sec-ondary subcontracting provisions will serve to removewhatever protections the secondary clause would other-wise enjoy under the construction industry proviso toSection 8(e).3However, the parties differ as to the significance of thelast sentenceof section 3.3 of the bargainingagreement,which provides, "If the Contractor, Subcontractor, orowner-driver or drivers refuses to meet for the pre jobconference, the Union shall have the right to strike." Iagree with the General Counsel that this constitutes aself-help provision which, under the class of cases re-ferred to supra in fn. 3, deprives Local 179 of provisoprotection.The clause granting the right to strike ap-pears in the same article as the subcontracting provisionand in the same section which sets forth the Union'sremediesfor failure to comply with subcontracting limi-tations. Indeed, although the provision granting the rightto strike obviously applies to a situation where there hasbeen a refusal to meet for a "pre job conference on sub-contracting," at least arguably that provision is whollyinapplicable where there has been a refusal to meet for aprejob conference regarding other matters; as previouslynoted, this strike provision is included in the articleheaded "Subcontracting,"not inthe article headed "Pre-Job Conference."Moreover, the prejob conference iscalculated to further the union's ability to determinewhether the employer parties are violating the onsitesubcontracting clause (sec. 3.1) by subcontracting workto anyone who is not a party to the agreement. Thus, thecontractin termsrefers to a prejob conference "on sub-contracting."Moreover, attendance at prejob confer-ences isnot required of "an Employer permanently dom-iciledwithin the area of the Local Union's jurisdic-tion"-that is, a party to the contract4 whose status assuch would likely by known to the Local Union. I note,moreover, that the "Pre-Job Conference" article requiresall contractors, including all local contractors, to providea listof subcontractors and owner-driver or drivers tothe Union 3 days before the commencement of work.In short, the provision permitting a strike where therehas been a failure to attend a prejob conference permits astrike in support of the mechanism by which the Unionenforces the subcontracting clause in the bargainingagreement. Accordingly, that provision constitutes a self-help provision depriving Local 179 of proviso protec-tion, even though the Union is not thereby privileged tostrike in immediate support of the subcontracting clauseitself.This result is called for by the cases holding thatproviso protection is lost where the contract authorizesthe union to strike to enforce the time limits of a con-tractual grievance-arbitration procedure applicable to thesubcontracting clause, 5 or to enforce against a contractorwho is a party to the subcontracting clause a claimed li-ability thereunder for fringe benefit contributions onbehalf of his subcontractor's employees, 15 or to enforce asettlement reached or an award issued pursuant to a con-tractual grievance-arbitration procedure applicable to theOperating EngineersLocal 701 (Pacific Northwest Chapter, AssociatedBuilders),239 NLRB274 (1978), enfd 654 F2d 1301 (9th cir. 1981), re-manded 456U.S 645 (1982), enfd on remand 699 F.2d 488(9th Cir1983);Operating EngineersLocal 12 (Griffith Co.),243NLRB 1121, 1124-112 5 (1979),enfd660 F.2d 406 (9th Cir.1981), cert denied 457 US,1105 (1982);CarpentersSouthernCalifornia Conference (D & E Corp.),243NLRB888, 890 (1979)4The contract defines "Employer" to mean MARBA,itsmember as-sociations and their members, and "any Employer signatory to thisAgreement both present and future "5 Pacific Northwest Chapter,239 NLRB at 277-2785CarpentersPortland District Council (AssociatedBuilders),243 NLRB416, 421 (1979) 606DECISIONSOF NATIONALLABOR RELATIONS BOARDsubcontracting clause.7Although the contractual self-help provisions may also be part of the mechanism forenforcing contract clauses with no secondary implica-tions, such a circumstance would not remove the taint ofthe self-help provisions from the subcontracting clause,Los Angeles Building Trades Council (Schriver, Inc.),239NLRB 264, 270 (1978), enfd. 635 F.2d 859 (D.C. Cir.1980), cert. denied 451 U.S. 976 (1981);Carpenters LosAngeles County District Council (Coast Construction), 242NLRB 801 (1979), enfd. 709 F.2d 532 (9th Cir. 1983);McKee, Inc.,254 WLRB at 787-788;IronWorkers Local272 (SAC Construction),241 NLRB 438, 441-442 (1979);see alsoTeamsters Local 467 (Sullivan & Associates),265NLRB 1679 (1982), enfd. 723 F.2d 916 (9th Cir. 1983).CONCLUSIONS OF LAW1.Walter and Crown are employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Local 179 is a labor organization within the mean-ing of Section 2(5) of the Act.3.By entering into and maintaining in effect the self-help provisions applicable to section 3.1 of the collective-bargaining agreement effective between 1 June 1983 and31May 1986, Local 179 has violated Section 8(e) of theAct.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Local 179 has engagedin certain unfair labor practices, I shall recommend thatitbe required to cease and desist therefrom. Because therecord affirmatively shows that various employers whoare not members of MARBA have also signed the 1983-1986 agreement, the cease-and-desist order will extend tocontractswith any employer over whom the Boardwould assert jurisdiction.Milk Drivers & Dairy EmployeesLocal 537 (Sealtest Foods),147 NLRB 230 (1964). I shallfurther recommend that Respondent be required to takecertain affirmative action designed to effectuate the poli-cies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, General Teamsters, Chauffeurs, Sa-lesdrivers and Helpers' Union Local No. 179, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehous-men and Helpers of America, Joliet, Illinois, its officers,agents, and representatives, shall1.Cease and desist from entering into or maintainingthe 1983-1986 agreement between it and Mid-AmericaRegional Bargaining Association, or between the Re-spondent and any other employer over whom the Boardwould assert jurisdiction, to the extent found unlawfulherein by reason of self-enforcement provisions.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at its offices, meeting halls, and other placeswhere it customarily posts notices to members a copy ofthe attached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Sign and deliver to the Regional Director sufficientcopies of the notice to be furnished by the Regional Di-rector for posting by, if willing,Walter Sally d/b/aWalter and Sons, Mid-America Regional Bargaining As-sociation, each employer who is covered by the Re-spondent's 1983-1986 contract with that Association byreason of that Association's execution of the contract,each labor organization which is party thereto, andevery other employer party to that contract and overwhom the Board would assert jurisdiction.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Orderisenforced by a judgment of a United States court ofappeals,the wordsin the notice reading "Postedby Order ofthe Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THE`NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTenter into,maintain,or give effect tothe 1983-1986 agreement between us and the Mid-Amer-ica Regional Bargaining Association, or between us andany other employer over whom the Board would assertjurisdiction,to the extent found unlawful by reason ofself-enforcement provisions.°Pacific Northwest Chapter,239 NLRB at 277-278;Teamsters Local 89(McKee, Inc.),254 NLRB 783, 787-788 (1981), enfd 684 F 2d 359 (6thOr 1982);Tri-State Building Trades Council (Stark Electric),262 NLRB672, 674-675 (1982)B If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.GENERALTEAMSTERS,CHAUFFEURS,SALESDRIVERSANDHELPERS'UNIONLOCAL No. 179, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMER-ICA